Barculo, Justice.
There is uo necessity for a.bill of revivor. Sidley in his life time transferred all his interest in the decree to Davies. The representatives of the former therefore have no interest in the subject-matter of the suit. In the court of chancery the party in interest is the proper party to the record. Immediately after the assignment, Davies became entitled to be substituted as complainant. Sidley’s death has not affected the rights of Davies in that respect. The prayer of the petition must be granted, and an order entered at the foot of said decree, substituting Davies as Plaintiff, and directing the sheriff of the county of Dutchess to sell the mortgaged premises, and out of the proceeds to pay to said Davies or his solicitor, the amount remaining due on said decree, with interest and costs, and to retain the surplus, if any, until the further order of this court.